Exhibit 99.2 Table 1:PG&E Corporation Business Priorities 2010 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2:Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (“GAAP”) Fourth Quarter and Year-to-Date, 2010 vs. 2009 (in millions, except per share amounts) Three months ended December 31, Twelve months ended December 31, Earnings Earnings per Common Share (Diluted) Earnings Earnings per Common Share (Diluted) PG&E Corporation Earnings from Operations (1) $ Items Impacting Comparability: (2) Statewide ballot initiative (3) - ) - ) - Federal healthcare law (4) - ) - ) - San Bruno accident(5) ) - ) - ) - ) - Tax refund (6) - 66 - Recovery of hydro divestiture costs(7) - 28 - Accelerated work on gas system (8) - ) - ) - ) - ) Severance costs (9) - (4 ) - ) - ) - ) PG&E Corporation Earnings on a GAAP basis $ 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders as reported in accordance with GAAP. 3. For the twelve months ended December 31, 2010, PG&E Corporation’s subsidiary, Pacific Gas and Electric Company (Utility) contributed $45 million to support Proposition 16 - The Taxpayers Right to Vote Act. 4. For the twelve months ended December 31, 2010, the Utility recorded a charge of $19 million triggered by the elimination of the tax deductibility of Medicare Part D federal subsidies. 5. For the three and twelve months ended December 31, 2010, the Utility recorded charges of $27 million and $168 million, after-tax, for the San Bruno accident. These charges primarily included a provision for estimated third-party claims for personal injury and property damage claims, and other damage claims, as well as, costs incurred to provide immediate support to the San Bruno community, re-inspect the Utility's natural gas transmission lines, and to perform other activities following the accident. 6. For the twelve months ended December 31, 2009, PG&E Corporation recognized $66 million for the interest benefit of a tax settlement. 7. For the twelve months ended December 31, 2009, the Utility recognized income of $28 million, after-tax, for the recovery of costs previously incurred in connection with its hydroelectric generation facilities. 8. For the three and twelve months ended December 31, 2009, the Utility incurred $27 million and $59 million, respectively, after-tax, for costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. 9. For the three and twelve months ended December 31, 2009, the Utility accrued $4 million and $38 million, after-tax, respectively, of severance costs related to the elimination of approximately 2% of its workforce. Table 3:Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Stock in Accordance with GAAP Fourth Quarter and Year-to-Date, 2010 vs. 2009 (in millions) Three months ended December 31, Twelve months ended December 31, Earnings Earnings Pacific Gas and Electric Company Earnings from Operations (1) $ Items Impacting Comparability: (2) Statewide ballot initiative (3) - - ) - Federal healthcare law(4) - - ) - San Bruno accident (5) ) - ) - Tax refund (6) - - - 66 Recovery of hydro divestiturecosts(7) - - - 28 Accelerated work on gas system (8) - ) - ) Severance costs (9) - (4
